DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 09/08/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,910,033 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the terminal disclaimer, the rejection in the previous Office Action is withdrawn. Thus, claims 2-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an apparatus, comprising: a first comparison component configured to receive a first signal indicating to store one or more row addresses of a memory array associated with a refresh operation and configured to generate a first output signal based at least in part on the first signal; a latch configured to store the one or more row addresses based at least in part on the first output signal; a second comparison component configured to receive a second signal indicating a completion of the refresh operation and configured to generate a second output signal based at least in part on the second signal; and a row decoder configured to activate the one or more rows of the memory array based at least in part on the second output signal and the one or more row addresses.     The prior art of record also fails to teach or suggest an apparatus comprising: a memory array comprising a plurality of rows of memory cells; and a controller coupled with the memory array and configured to cause the apparatus to: receive a refresh command for a first row of memory cells of the plurality of rows of memory cells; store a row address of a second row of memory cells of the plurality of rows of memory cells in a logic bank during a duration of a refresh operation based at least in part on the refresh command; and activate, based at least in part on the row address, the second row of memory cells associated with the row address of the refresh operation that is associated with the refresh command.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/08/2021

/SON L MAI/Primary Examiner, Art Unit 2827